DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 1, 3, 5-7, 9-16 and 19-21 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Raza (US 2016/0192044 A1) discloses a network device, comprising:
a hardware component adapted to forward network data units received by the network device see Fig. 5 [0005];
a first device receiver operably connected to the hardware component via a first hardware component connection see Fig. 5;
a second device receiver operably connected to the hardware component via a second hardware component connection and adapted to receive a second device, wherein the second device comprises an optical transceiver see Fig. 4-5; 

a contact array adapted to:
operably connect to the combiner using only a first portion of the contact array see Fig. 5C; and
operably connect to the second device using the first portion of the contact array and a second portion of the contact array see Fig. 5C;
Morris (US 10,623,101 B1) discloses a combiner that is received by the first device receiver see Col. 5 line 27-30, 33-36.
Either singularly or in combination, fail to anticipate or render the limitation "wherein the combiner is adapted to: be reversibly inserted in the first device receiver; and while inserted in the first device receiver, operably connect the first portion of the contact array to the second portion of the contact array".
Regarding claim 14, Raza discloses a method comprising:
making a determination, based on a type of a device disposed in a first device receiver, that the device supports a higher rate of communications than is supported by a first connection that is allocated to the first device receiver see [0060],
wherein the first connection operably connects the first device receiver to a hardware component of a network device that forwards network data units see [0033], wherein the device comprises an optical transceiver see Fig. 4-5; and
communicating, using the hardware component, with the device at the higher rate of communications by transmitting: a first portion of the network data units to the 
Morris discloses in response to the determination: inserting a combiner into a second device receiver, that is directly connected to the first device receiver via an inter-receiver connection and the hardware component via the first connection, to reallocate a second connection, that directly connects the second device receiver to the hardware component and that is allocated to the second device receiver, to the first device receiver while the second connection between the hardware component and the second device receiver is maintained see Col. 5 line 27-30, 33-36.
Either singularly or in combination, fail to anticipate or render the limitation "wherein reversibly inserting the combiner into the second device receiver operably connects a first portion of a contact array of the second device receiver to a second portion of the contact array of the second device receiver".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415